Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species “an acquired hypercoagulable state” as disclosed in claim 3 and the species “Kawasaki disease with in-situ thrombus” as one or more factors that cause the acquired hypercoagulable state as disclosed in claim 5 in the reply filed on 06/25/2021 is acknowledged.
Claims 4 and 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/25/2021. 
Claims 1-3, 5, and 20-28 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-3, 5, and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The claims are broadly drawn to a method of treating a disease, disorder, or condition associated with comprising administering a monoclonal MASP-2 inhibitory antibody that binds to MASP-2 of SEQ ID NO: 5. 
The specification teaches MASP-2-dependent lectin pathway activation provides a link between lectin-dependent complement activation and coagulation. Thus, artisans would be motivated to make and use anti-MASP-2 inhibitory antibodies to treat a subject suffering from coagulation and thrombotic disorders. However, as presently claimed, there MASP-2 inhibitory antibody is defined as a MASP-2 monoclonal antibody or fragment thereof that specifically binds to a portion of SEQ ID NO: 5. Thus, there is no correlation between the structure of the genus of claimed antibodies and the function of binding to and inhibiting MASP-2 of SEQ ID NO: 5. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the 
While the antibodies of the claimed invention are intended to bind to and inhibit MASP-2 of SEQ ID NO: 5, artisans would not be able to envision the complete structure of an antibody or antigen binding fragment in terms of which of the twenty naturally occurring amino acids exists at each position in the both the heavy and light chain variable regions based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly 
Therefore, the claimed genus of MASP-2 monoclonal antibodies that specifically bind to a portion of SEQ ID NO: 5 lacks adequate written description because there does not appear to be any correlation between the structure of the claimed genus and the function of binding to and inhibiting MASP-2. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-MASP-2 monoclonal antibodies at the time the instant application was filed.

Enablement
Claims 1-3, 5, and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a method of preventing, reducing, and/or treating a disease, disorder, or condition associated with fibrin-induced activation of the complement system 
The specification teaches that administration of human MASP-2 antibody mAbH2 to wild-type mice prior to FITC/Dextran induced endothelial cell injury reduced the incidence of microvascular occlusion compared to mice pre-treated with an isotype control antibody (see Example 12). Specifically, 85% of the wild-type mice receiving the isotype control antibody occluded within 30 minutes or less, whereas only 19% of the wild-type mice pre-treated with the human MASP-2 antibody (mAbH6) occluded within the same time period. It should be noted, however, that the terms ‘prevent/preventing/prevention’ generally implies stopping something from happening or existing in 100% of subjects. While the MASP-2 antibody was effective in reducing the incidence of microvascular occlusion in wild-type mice, this reduction did not occur in all mice. Indeed, only three of the MASP-2 mAbH6 treated mice did not occlude at all (i.e. were protected from thrombotic occlusion) within the 60- minute observation period. Further, microvascular occlusion was delayed in the other wild-type mice pretreated with the MASP-2 antibody. Thus, the method was not effective in preventing microvascular occlusion since some wild-type mice still experience occlusion even after being administered the MASP-2 antibody.6/20/19 1031 AM
Further, the prior art states that the while complement system has been implicated in the pathogenesis of numerous acute and chronic disease states, including, for example, myocardial infarction, stroke, acute respiratory distress syndrome (ARDS), reperfusion injury, septic shock, multiple sclerosis, and Alzheimer's disease among others; in almost all of these conditions, complement is not the cause but is one of several factors involved in pathogenesis (see  Para. 0004 of Demopulus et al,  US 2015/0166676 A1). While the specification and the prior art have shown a role for MASP-2 complement activation in the pathogenesis of coagulation and thrombotic 
Further, as stated above, not all anti-MASP-2 antibodies that bind to a portion of a MASP-2 antigen will have inhibitory activity. Thus, it would require artisans undue trial and error experimentation to determine which MASP-2 antibodies are inhibitory and can be used in the treatment of a disorder associated with fibrin-induced complement activation and associated activation of the coagulation and/or contact systems.
Therefore, the specification is not enabling for treating or preventing any and every disease, disorder, or condition associated with fibrin-induced complement activation and associated activation of the coagulation and/or contact systems with any MASP-2 antibody that binds to MASP-2 of SEQ ID NO: 5. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art would not be able to use the anti-MASP-2 antibodies to treat or prevent 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "MASP-2 inhibitory agent" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 20-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demopulos et al (US 2015/0166676 A1), hereinafter Demopulos. 
Demopulos teaches a method of inhibiting MASP-2 dependent complement activation in a subject comprising administering a monoclonal anti-MASP-2 inhibitory antibody (see entire In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01).
Thus, Demopolus meets the limitations of instant claims 1-3, 5, and 20-28. 

Claims 1-3, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwaeble et al (EP2465534B1), hereinafter Schwaeble. 
Schwaeble teaches methods of inhibiting the effects of MASP-2-dependent complement activation in a subject without substantially inhibiting complement activation via the classical or C1q-dependent system, comprising administering an anti-MASP-2 antibody or fragment thereof (see entire document, in particular, Abstract, Summary of Invention, Claims, and Examples). The subject to be treated can be suffering from ischemia reperfusion injuries after aortic aneurysm repair, cardiopulmonary bypass, vascular reanastomosis in connection with, for example, organ transplants (Para. 0025); atherosclerosis (Para. 0026), vasculitis associated Kawasaki disease (Para. 0027), cerebral trauma (Para. 0034), a blood disorder associated with sepsis such as acute respiratory distress syndrome (ARDS) or systemic inflammatory response syndrome (SIRS) (Para. 0037).  Cerebral trauma, ischemia reperfusion injury after, for example, aortic aneurysm repair, and cancer are defined as factors that contribute to an acquired hypercoagulable state per instant claim 6 and are thus necessarily conditions associated with complement-related inflammation, excessive coagulation, or contact system activation initiated by fibrin or activated platelets per instant claims 1 – 3. The anti-MASP-2 antibodies used can be  polyclonal, monoclonal or 
Thus, Schwaeble meets the limitation of claims 1-3, 20-23, and 25. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwaeble, as applied to claims 1-3, 20-23, and 25 above, in view of Szymanski et al, (Szymanski, Linda J et al. Academic forensic pathology vol. 8,2 (2018): 416-423), and Krarup et al ( Krarup, Anders et al. PloS one vol. 2,7 e623. 18 Jul. 2007, doi:10.1371/journal.pone.0000623), hereinafter Krarup. 
The teachings of Schwaeble are discussed above and differ from the instantly claimed invention in that administering anti-MASP-2 antibodies to treat of Kawasaki disease with in-situ thrombus is not specifically taught. 
However, Szymanski teaches that coronary artery involvement occurs in up to 40% of patients with Kawasaki disease and can range from transient, mild dilatation or ectasia to giant coronary artery aneurysm. In particular, patients with large or giant coronary artery aneurysms are at risk for cardiac events including coronary artery thrombosis (see entire document, in particular, first paragraph). 
Krarup further teaches that activated MASP-2 can cleave prothrombin into thrombin, leading to the formation of a fibrin clot (see entire document, in particular, Abstract and Discussion).
It would have been obvious for artisans to use the methods of Schwaeble to treat or reduce an in situ thrombus in a patient with Kawasaki disease. One of ordinary skill in the art would have been motivated to do so because patients with Kawasaki disease having large or giant coronary aneurysm are at risk for developing coronary artery thrombosis and MASP-2 has been shown to be involved in clot formation. Therefore, one would expect that the anti-MASP-2 antibodies to effectively treat an in-situ thrombus in patients with Kawasaki disease.  


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schwaeble, as applied to claims 1-3, 5, 20-23, and 25 above, in view of Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553), hereinafter Labrijn.  

The teachings of Schwaeble are discussed above and differ from the instantly claimed invention in that an IgG4 having an S228P mutation is not taught. 
However, Labrijn teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, substitutions into the human IgG4 heavy chain of the anti-MASP-2 antibodies disclosed by Schwaeble. One of ordinary skill in the art would have been motivated to do so in order to reduce Fab-arm exchange thereby preventing loss of efficacy of the anti-MASP-2 antibodies. Therefore, one would expect that the heavy chain substitution S228P in a human IgG4 Fc region to increase the therapeutic efficacy of the anti-MASP-2 antibodies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-3 and 20-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/509,336. the co-pending claims anticipate or are obvious variants of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding instant claims 1-3 and 26-28, the co-pending application recites a method of inhibiting MASP-2-dependent complement activation in a 5subject suffering from Catastrophic Antiphospholipid Syndrome (CAPS), comprising administering an anti- MASP-2 antibody or fragment thereof 10that specifically binds to a portion of SEQ ID NO: 6 (co-pending claims 1-3), wherein the MASP-2 inhibitory antibody comprises a VH domain of SEQ ID NO: 67 and a VL domain of SEQ ID NO: 70 (co-pending claims 19 and 20),  corresponding to SEQ ID NOs: 6 and 7 of the instant claims. 5 CAPS is a species of antiphospholipid syndrome which is defined as an acquired hypercoagulable state per instant claim 6 and is thus a disease, disorder, or condition that is associated with complement-mediated inflammation, excessive coagulation, or contact system activation initiated by fibrin or activated platelets per instant claims 1-3. Further, the anti-MASP-2 inhibitory antibody of the co-pending claims have the same structure as that of the instant claims and thus necessarily bind to a portion of MASP-2 set forth in SEQ ID NO: 5 in instant claim 1 since products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding instant claim 20, the co-pending application recites that the antibody or fragment thereof is a recombinant antibody, an antibody having reduced effector 25function, a chimeric antibody, a humanized antibody or a human antibody (co-pending claim 8). 
2 and F(ab')2 (co-pending claim 14). 
Regarding instant claim 22, the co-pending application recites that the MASP-2 inhibitory antibody is a single- chain molecule (co-pending claim 15). 
Regarding instant claim 23, the co-pending application recites that the MASP-2 inhibitory antibody is selected from the group consisting of an IgGI molecule, an IgG2 and an IgG4 molecule (co-pending claim 16). 
Regarding instant claim 24, the co-pending application recites that the IgG4 molecule comprises a S228P mutation (co-pending claim 17). 
Regarding instant claim 25, the co-pending application recites that the MASP-2 inhibitory antibody does not 20substantially inhibit the classical pathway (co-pending claim 18). 
Thus, the co-pending claims anticipate or are obvious variants of the instant claims. 

Claims 1-3, 5, 20, and 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/917,157 as evidenced by Huang et al (Huang, Meng-Jie et al.  Medicine vol. 95,46 (2016): e5366), hereinafter Huang. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

20Regarding instant claim 20, the co-pending application recites that the antibody or fragment thereof is selected from the group consisting of a recombinant antibody, an antibody having reduced effector function, a chimeric antibody, a humanized antibody, and a human antibody (co-pending claim 8).  

Thus, the co-pending claims anticipate or are obvious variants of the instant claims. 

Claims 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/917,157, as applied to claims 1-3, 5, 20, and 26-28 above, in view of Holliger et al (Holliger, Philipp, and Peter J. Hudson. Nature biotechnology 23.9 (2005): 1126-1136), hereinafter Holliger. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a MASP-2 antibody that is an Fv, Fab, Fab’, F(ab)2, F(ab’)2 or single chain molecule is not taught. 
However, Holliger teaches that antibody Fab and scFv fragments, comprising both VH and VL domains, retain the specific, monovalent, antigen-binding affinity of the parent IgG, while showing improved pharmacokinetics for tissue penetration due to their small size. Further, elimination of the Fc domain can remove undesired Fc-mediated effects such as long half-life and activation of cytokine release (see entire document, in particular, Abstract, Para. 3 of “Natural and synthetic fragment design” section, and “Fab, Fv and single V-type domains” section). 
It would have been obvious to one of ordinary skill in the art to modify the anti-MASP-2 antibody disclosed by the co-pending application such that it is an antibody Fab or scFv fragment. One of ordinary skill in the art would have been motivated to do so in order remove undesired Fc-mediated effects (e.g. long serum half-life or activation of massive cytokine release and associated 

Claims 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/917,157, as applied to claims 1-3, 5, 20, and 26-28 above, in view of Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553), hereinafter Labrijn.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a MASP-2 antibody in that an IgG1, IgG2, or IgG4 molecule wherein the IgG4 molecule having an S228P mutation is not taught. 
However, Labrijn teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, substitutions into the human IgG4 heavy chain of the anti-MASP-2 antibodies disclosed by the co-pending application. One of ordinary skill in the art would have been motivated to do so in order to reduce Fab-arm exchange thereby preventing loss of efficacy of the anti-MASP-2 antibodies. 

Claims 1-3 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/950,645. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims. 
Regarding instant claims 1-3 , the co-pending application recites a method for preventing, treating, reverting and/or delaying angiogenesis in a 5mammalian subject suffering from an angiogenesis-dependent cancer or an angiogenesis- dependent benign tumor comprising administering to the subject an amount of a MASP-2 inhibitory agent effective to inhibit angiogenesis, wherein the MASP-2 inhibitory agent is a MASP-2 inhibitory monoclonal antibody, or fragment thereof that specifically binds to a portion of SEQ ID NO:6 (co-pending claim 1), wherein the angiogenesis-dependent cancer is a solid tumor, blood borne tumor, high-risk carcinoid tumor, or tumor metastases (co-pending claim 2). Cancer is defined as an acquired hypercoagulable state per instant claim 6 and is thus associated with complement activation, excessive coagulation, or contact system activation initiated by fibrin or activated platelets per instant claims 1-3. Further, while the MASP-2 inhibitory antibody of the co-pending claims is recited to bind to human MASP-2 of SEQ ID NO: 6 (also UniProt: O00187) rather than rat MASP-2 of SEQ ID NO: 5 (also: UniProt: Q9JJS8), it would have been obvious for artisans to make and use a MASP-2 antibody that binds to human antigen in order to treat human patients or rat antigen to treat rodents. 

Thus, the co-pending claims anticipate or are obvious variants of the instant claims. 

Claims 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/950,645. as applied to claims 1-3 and 20 above, in view of Holliger et al (Holliger, Philipp, and Peter J. Hudson. Nature biotechnology 23.9 (2005): 1126-1136), hereinafter Holliger. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a MASP-2 antibody that is an Fv, Fab, Fab’, F(ab)2, F(ab’)2 or single chain molecule is not taught. 
However, Holliger teaches that antibody Fab and scFv fragments, comprising both VH and VL domains, retain the specific, monovalent, antigen-binding affinity of the parent IgG, while showing improved pharmacokinetics for tissue penetration due to their small size. Further, elimination of the Fc domain can remove undesired Fc-mediated effects such as long half-life and activation of cytokine release (see entire document, in particular, Abstract, Para. 3 of “Natural and synthetic fragment design” section, and “Fab, Fv and single V-type domains” section). 
It would have been obvious to one of ordinary skill in the art to modify the anti-MASP-2 antibody disclosed by the co-pending application such that it is an antibody Fab or scFv fragment. 

Claims 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/950,645., as applied to claims 1-3 and 20 above, in view of Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553), hereinafter Labrijn.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a MASP-2 antibody in that an IgG1, IgG2, or IgG4 molecule wherein the IgG4 molecule having an S228P mutation is not taught. 
However, Labrijn teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, substitutions into the human IgG4 heavy chain of the anti-MASP-2 antibodies disclosed by co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to reduce Fab-arm exchange 
10


Claims 1-3, 20, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/984,509. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims. 
Regarding instant claims 1 – 3 and 26-28 the co-pending application recites a method of treating a human subject suffering from persistent thrombotic microangiopathy associated with 5hematopoietic stem cell transplant (HSCT-TMA) comprising administering to the subject a an MASP-2 inhibitory antibody, or antigen-binding fragment thereof, effective to inhibit MASP-2-dependent complement activation (co-pending claim 1), wherein the MASP-2 inhibitory antibody is a monoclonal antibody, or fragment thereof having the VH chain of SEQ ID NO: 67 and a VL chain of SEQ ID NO: 70, corresponding to SEQ ID NOs: 6 and 7 of the instant claims.  The anti-MASP-2 inhibitory antibody of the co-pending claims have the same structure as that of the instant claims and thus necessarily bind to a portion of MASP-2 set forth in SEQ ID NO: 5 in instant claim 1 since products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
 10REgaedadRegarding instant claim 20, the co-pending application recites that the antibody or fragment thereof is selected from the group consisting of a recombinant antibody, an antibody having reduced effector function, a chimeric antibody, a humanized antibody, and a human antibody (co-pending claim 3). 

Thus, the co-pending claims anticipate or are obvious variants of the instant claims. 


Claims 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/984,509 as applied to claims 1-3, 20, and 25 above, in view of Holliger et al (Holliger, Philipp, and Peter J. Hudson. Nature biotechnology 23.9 (2005): 1126-1136), hereinafter Holliger. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a MASP-2 antibody that is an Fv, Fab, Fab’, F(ab)2, F(ab’)2 or single chain molecule is not taught. 
However, Holliger teaches that antibody Fab and scFv fragments, comprising both VH and VL domains, retain the specific, monovalent, antigen-binding affinity of the parent IgG, while showing improved pharmacokinetics for tissue penetration due to their small size. Further, elimination of the Fc domain can remove undesired Fc-mediated effects such as long half-life and activation of cytokine release (see entire document, in particular, Abstract, Para. 3 of “Natural and synthetic fragment design” section, and “Fab, Fv and single V-type domains” section). 
It would have been obvious to one of ordinary skill in the art to modify the anti-MASP-2 antibody disclosed by the co-pending application such that it is an antibody Fab or scFv fragment. One of ordinary skill in the art would have been motivated to do so in order remove undesired Fc-mediated effects (e.g. long serum half-life or activation of massive cytokine release and associated 

Claims 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/984,509 as applied to claims 1-3, 20, and 25 above, in view of Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553), hereinafter Labrijn.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a MASP-2 antibody in that an IgG1, IgG2, or IgG4 molecule wherein the IgG4 molecule having an S228P mutation is not taught. 
However, Labrijn teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, substitutions into the human IgG4 heavy chain of the anti-MASP-2 antibodies disclosed by co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to reduce Fab-arm exchange thereby preventing loss of efficacy of the anti-MASP-2 antibodies. Therefore, one would expect 


Claims 1-3 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/131,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims. 
Regarding instant claims 1 – 3,  the  co-pending application recites a method of inhibiting MASP-3-dependent complement activation in a subject suffering from, or at risk for developing, a disease or disorder selected from the group consisting of age-related macular degeneration, arthritis, disseminated intravascular coagulation, thrombotic microangiopathy, asthma, dense deposit disease, pauci-immune necrotizing crescentic glomerulonephritis, traumatic brain injury, aspiration pneumonia, endophthalmitis, neuromyelitis optica and Behcet's disease , comprising administering to the subject a composition comprising a MASP-2 monoclonal antibody or fragment thereof that specifically binds to a portion of SEQ ID NO: 5 (corresponding to SEQ ID NO: 5 of the instant claims) and MASP-3 antibody (co-pending claims 1-3). Disseminated intravascular coagulation and thrombotic microangiopathy are recited in instant claim 4 and are thus defined as a disease or disorder associated with complement-related inflammation, excessive coagulation, or contact system activation initiated by fibrin or activated platelets per instant claims 1-3 and 4. Similarly, traumatic brain injury can be defined as an acquired hypercoagulable state per instant claim 6 which recites “tissue injury due to trauma or surgery” and would thus also be considered to be associated with fibrin induced complement activation and coagulation. 

Thus, the co-pending claims anticipate or are obvious variants of the instant claims. 

Claims 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/131,871 as applied to claims 1-3, 20, and 25 above, in view of Holliger et al (Holliger, Philipp, and Peter J. Hudson. Nature biotechnology 23.9 (2005): 1126-1136), hereinafter Holliger. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a MASP-2 antibody that is an Fv, Fab, Fab’, F(ab)2, F(ab’)2 or single chain molecule is not taught. 
However, Holliger teaches that antibody Fab and scFv fragments, comprising both VH and VL domains, retain the specific, monovalent, antigen-binding affinity of the parent IgG, while showing improved pharmacokinetics for tissue penetration due to their small size. Further, elimination of the Fc domain can remove undesired Fc-mediated effects such as long half-life and activation of cytokine release (see entire document, in particular, Abstract, Para. 3 of “Natural and synthetic fragment design” section, and “Fab, Fv and single V-type domains” section). 
It would have been obvious to one of ordinary skill in the art to modify the anti-MASP-2 antibody disclosed by the co-pending application such that it is an antibody Fab or scFv fragment. One of ordinary skill in the art would have been motivated to do so in order remove undesired Fc-

Claims 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/131,871 as applied to claims 1-3, 20, and 25 above, in view of Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553), hereinafter Labrijn.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a MASP-2 antibody in that an IgG1, IgG2, or IgG4 molecule wherein the IgG4 molecule having an S228P mutation is not taught. 
However, Labrijn teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can negatively impact pharmacokinetics and pharmacodynamics of therapeutic antibodies (see entire document, in particular, Abstract; first two paragraphs on Page 767; second column on Page 769).
It would have been obvious to one of ordinary skill in the art to introduce S228P, substitutions into the human IgG4 heavy chain of the anti-MASP-2 antibodies disclosed by co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to reduce Fab-arm exchange thereby preventing loss of efficacy of the anti-MASP-2 antibodies. Therefore, one would expect 

Claims 1-3, 5, and 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10683367 B2 in view of Demopulus et al, (US 2015/0166676 A1), hereinafter Demopulus. 
The issued patent recites a pharmaceutical composition comprising an antibody, or antigen-binding fragment thereof, comprising: (i) a heavy chain variable region comprising SEQ ID NO:20; and10 (ii) a light chain variable region comprising SEQ ID NO:24, corresponding to SEQ ID NOs: 6 and 7 of the instant claims, wherein the isolated antibody or antigen-binding fragment thereof, binds to human MASP-2, and a pharmaceutically acceptable excipient (co-pending claim 27). The antibody or antigen binding fragment can be a Fab, a Fab' fragment, a F(ab')2 fragment, a 15 single chain antibody, an scFv and a univalent antibody lacking a hinge region (co-pending claim 28). The antibody can also be an IgG4 molecule that comprises a S228P mutation (co-pending claims 30 and 31). 
The issued patent claims do not specifically recite administration of the MASP-2 antibody to treat a disease, disorder, or condition associated with fibrin-induced complement activation and associated activation of the coagulation and/or contact systems. 
However, Demopulos teaches a method of inhibiting MASP-2 dependent complement activation in a subject comprising administering a monoclonal anti-MASP-2 inhibitory antibody  comprising a VH and VL chain having the amino acid sequences of SEQ ID NO: 67 and 70, respectively (see entire document, in particular Abstract, Summary of Invention, and Claims). The amino acid sequence of SEQ ID NO: 67 and 70, correspond to the VH and VL chains of SEQ ID 
It would have been obvious to one of ordinary skill in the art to use the pharmaceutical composition comprising the anti-MASP-2 antibody of the issued patent in order to treat thrombotic microangiopathy and other disorders associated with MASP-2 induced complement activation as .

Claims 1-3, 5, and 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9011860B2 in view of Demopulos et al (US 2015/0166676 A1), hereinafter, Demopulos. 
The issued patent recites an isolated human monoclonal antibody or fragment thereof that binds to human MASP-2 (issued claim 1), wherein the antibody or antigen-binding or antigen-binding fragment is a Fab, a Fab′ fragment, a F(ab′)2 fragment, or single chain antibody (issued claims 8 and 9) and does not substantially inhibit the classical pathway (issued claim 17). In some embodiments, the MASP-2 antibody has the VH chain of SEQ ID NO: 20 and the VL chain of SEQ ID NO: 24 (issued claims 18 and 19), corresponding to SEQ ID NOs: 6 and 7 of the instant claims.
The issued patent claims do not specifically recite administration of the MASP-2 antibody to treat a disease, disorder, or condition associated with fibrin-induced complement activation and associated activation of the coagulation and/or contact systems. 
However, Demopulos teaches a method of inhibiting MASP-2 dependent complement activation in a subject comprising administering a monoclonal anti-MASP-2 inhibitory antibody  comprising a VH and VL chain having the amino acid sequences of SEQ ID NO: 67 and 70, respectively (see entire document, in particular Abstract, Summary of Invention, and Claims). The amino acid sequence of SEQ ID NO: 67 and 70, correspond to the VH and VL chains of SEQ ID NOs: 20 and 24 recited in the issued claims. The MASP-2 inhibitory antibody can also be an IgG1, 
It would have been obvious to one of ordinary skill in the art to use the the anti-MASP-2 antibody of the issued patent in order to treat thrombotic microangiopathy and other disorders associated with MASP-2 induced complement activation as disclosed by Demopulus. Therefore, one would expect that the anti-MASP-2 antibody to be effective in treating a disorder associated .

Claims 1-3, 5, and 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10047165B2 in view of Demopulos et al (US 2015/0166676 A1), hereinafter, Demopulos. 
The issued patent recites a nucleic acid encoding an antibody, or antigen-binding fragment thereof, that binds to human MASP-2, wherein the VH domain comprises the amino acid sequence set forth as SEQ ID NO:20 and the VL domain comprises the amino acid sequence set forth in SEQ ID NO:24 (issued claims 1-2), corresponding to SEQ ID NOs: 6 and 7 of the instant claims; an expression vector comprising the nucleic acid (issued claim 3); a cell comprising the expression vector (issued claim 4)25; and methods of making the MASP-2 antibody or fragment thereof  comprising culturing the cell with the nucleic acid to express the antibody or fragment thereof (co-pending claims 5-6).   It would have been obvious for artisans to use the nucleic acids, vectors, host cells, and methods of the issued patent to make the antibody of the instant claims.
The issued patent claims do not specifically recite administration of the MASP-2 antibody to treat a disease, disorder, or condition associated with fibrin-induced complement activation and associated activation of the coagulation and/or contact systems. 
However, Demopulos teaches a method of inhibiting MASP-2 dependent complement activation in a subject comprising administering a monoclonal anti-MASP-2 inhibitory antibody  having a VH and VL chain with the amino acid sequences of SEQ ID NO: 67 and 70, respectively (see entire document, in particular Abstract, Summary of Invention, and Claims). The amino acid sequence of SEQ ID NO: 67 and 70, correspond to the VH and VL chains of SEQ ID NOs: 20 and 24 recited in the issued claims. The MASP-2 inhibitory antibody or antigen-binding fragment can 
It would have been obvious to one of ordinary skill in the art to use the nucleic acids and methods of the issued claims to make the anti-MASP-2 antibody of the issued patent in order to treat thrombotic microangiopathy and other disorders associated with MASP-2 induced complement activation as disclosed by Demopulus. Therefore, one would expect that the anti-MASP-2 antibody to be effective in treating a disorder associated with fibrin-induced complement activation and associated activation of the coagulation and/or contact systems.


Claims 1-3, 5, and 20-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10683367. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims. 
The issued patent recites a pharmaceutical composition comprising an anti-MASP-2 antibody or fragment thereof comprising a VH domain of SEQ ID NO: 20 and a VL domain of SEQ ID NO: 24 (co-pending claim 27), corresponding to SEQ ID NOs: 6 and 7 of the instant claims. The antibody or fragment thereof can be a Fab, Fab’, F(ab’)2, a single chain antibody, scFv, an IgG4 molecule, wherein the IgG4 molecule comprising a S228P mutation. 
The issued claims do not recite methods of treating do not specifically recite administration of the MASP-2 antibody to treat a disease, disorder, or condition associated with fibrin-induced complement activation and associated activation of the coagulation and/or contact systems. 

It would have been obvious to one of ordinary skill in the art to use pharmaceutical compositions comprising the anti-MASP-2 antibody of the issued patent in order to treat thrombotic microangiopathy and other disorders associated with MASP-2 induced complement activation as disclosed by Demopulus. Therefore, one would expect that the anti-MASP-2 antibody to be effective in treating a disorder associated with fibrin-induced complement activation and associated activation of the coagulation and/or contact systems.

Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 26 of copending Application No. 15/930,053.  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or are obvious variants of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method of treating thrombotic thrombocytopenic purpura (TTP) in a subject comprising administering a MASP-2 inhibitory antibody effective to inhibit MASP-2-dependent complement activation (co-pending claims 1, 7, and 20), wherein the MASP-2 inhibitory antibody is a monoclonal Ab or fragment thereof that specifically binds to a portion of SEQ ID NO: 6 (co-pending claims 3, 4, 16, 17, 23, and 24) and inhibits microvascular 
Thus, the co-pending claims anticipate or are obvious variants of the instant claims. 

Claim 20 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/930,053, as applied to claims 1-3 and 5 above, in view of Almargo et al (Almagro, Juan C, and Johan Fransson. Frontiers in bioscience : a journal and virtual library vol. 13 1619-33. 1 Jan. 2008), hereinafter Almargo. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a MASP-2 antibody that is humanize, chimeric, or a human antibody.

It would have been obvious to one of ordinary skill in the art to use humanized anti-MASP2 antibodies in the treatment of a thrombotic disease in a subject. One of ordinary skill in the art would have been motivated to so in order to reduce adverse side effects of administering a non-human antibody to a human subject. Therefore, one would expect that a humanized anti-MASP-2 antibody to be safer and more effective in the treatment of a disorder associated with fibrin induced complement activation in a human subject. 

Claims 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/930,053, as applied to claims 1-3 and 5 above, in view of Holliger et al (Holliger, Philipp, and Peter J. Hudson. Nature biotechnology 23.9 (2005): 1126-1136), hereinafter Holliger. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a MASP-2 antibody that is an Fv, Fab, Fab’, F(ab)2, F(ab’)2 or single chain molecule is not taught. 
However, Holliger teaches that antibody Fab and scFv fragments, comprising both VH and VL domains, retain the specific, monovalent, antigen-binding affinity of the parent IgG, while showing improved pharmacokinetics for tissue penetration due to their small size. Further, elimination of the Fc domain can remove undesired Fc-mediated effects such as long half-life and 
It would have been obvious to one of ordinary skill in the art to modify the anti-MASP-2 antibody disclosed by the co-pending application such that it is an antibody Fab or scFv fragment. One of ordinary skill in the art would have been motivated to do so in order remove undesired Fc-mediated effects (e.g. long serum half-life or activation of massive cytokine release and associated toxic effects) and improve the pharmacokinetics of the anti-MASP-2 antibodies. Therefore, one would expect that an anti-MASP-2 antibody that is a Fab or scFv fragment would have improved safety and efficacy in the treatment of a disorder associated by fibrin-induced complement activation. 

Claims 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/930,053.  as applied to claims 1-3 and 5 above, in view of Labrijn et al. (Labrijn, Aran F et al. Nature biotechnology vol. 27,8 (2009): 767-71. doi:10.1038/nbt.1553), hereinafter Labrijn.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of the co-pending claims have been discussed above and differ from the instantly claimed invention in that a MASP-2 antibody in that an IgG1, IgG2, or IgG4 molecule wherein the IgG4 molecule having an S228P mutation is not taught. 
However, Labrijn teaches that the S228P mutation in the constant region stabilizes the disulfides in the core-hinge of the IgG4 molecule thereby reducing Fab-arm exchange which can 
It would have been obvious to one of ordinary skill in the art to introduce S228P, substitutions into the human IgG4 heavy chain of the anti-MASP-2 antibodies disclosed by Schwaeble. One of ordinary skill in the art would have been motivated to do so in order to reduce Fab-arm exchange thereby preventing loss of efficacy of the anti-MASP-2 antibodies. Therefore, one would expect that the heavy chain substitution S228P in a human IgG4 Fc region to increase the therapeutic efficacy of the anti-MASP-2 antibodies.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644